Citation Nr: 1145890	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury (a back disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2007, the Veteran testified in a Videoconference Hearing before the undersigned.  A copy of the hearing transcript is associated with the claims file.

In March 2007 and April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC., for further development and readjudication.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional analysis of the RO's compliance with the Remands is discussed below in the Duties to Notify and Assist section.


FINDINGS OF FACT

1.  The Veteran's current back disability did not have onset during active service or within one year of separation from service and is not otherwise etiologically related to his active service.

2.  The Veteran's acquired psychiatric disorder, to include dysthymic disorder and depression did not have onset during active service or within one year of separation from service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and psychoses, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Specifically, "[t]o establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Back Disability

At the outset, the Board notes that the Veteran submitted a copy of a service treatment record from March 1974.  Upon his interpretation of the treatment report, the Veteran noted (ostensibly in his own handwriting) that he "stepped in a hole" and "hurt back."  However, upon the Board's review of the original service treatment record from March 1974, the Veteran indeed stepped in a hole but hurt his foot, not his back.  Regardless, the treatment report also indicated that an X-ray was negative and that the Veteran did not wait for the results.

In January 1976, a service treatment report indicated that the Veteran complained of left-sided back pain which occurred suddenly while standing.  Upon palpation, the Veteran had back pain, specifically, his left muscle.  At that time, he was assessed with a pulled muscle.

Importantly, there are no other service treatment records demonstrating a chronic back problem or complaints of, or treatment for, a back disability.  A separation report of medical examination from April 1976 indicated that that Veteran had normal clinical evaluations of all his systems, including his spine.  Indeed, in an associated report of medical history, the Veteran reported that he did not then have nor had ever had swollen or painful joints or recurrent back pain.

While a service treatment report from January 1976 indicated a back injury, it appears that this problem was resolved as evidenced by the normal separation examination (conducted merely four months after his back injury) and the Veteran's own report of medical history upon discharge.  In short, these service treatment records, overall, provide some evidence against the Veteran's claim as they tend to show an acute muscle problem of the back which was resolved.

Post-service records revealed that the Veteran injured his back in October 1998 after slipping on the stairs at his workplace.  He subsequently filed a claim for Workers' Compensation.  In support of his claim, the Veteran underwent a private examination of his back in March 1999.  His most dominant symptom, at that time, was aching pain in the upper back, bilaterally.  He was diagnosed with strain/sprain of the thoracic, cervical, and lumbosacral spines.

Significantly, as to the Veteran's own reported history during the March 1999 examination, he "indicated that he had not experienced prior symptoms similar to his current complaints, and was symptom free at the time of the aforementioned accident/onset of October 28, 1998."

Following his injury and this examination, the Veteran underwent numerous, additional, private examinations of his back in 1999.  These examinations all revealed a strain/sprain of the back.  Specifically, an examination report from health care professional "S.K.," dated June 1999, indicated that the Veteran had sprain/strain of thoracic and cervical spines complicated with myofascitis/myositis.

In March 2009, the Veteran was afforded a VA examination of his spine.  At that time, he was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner noted the Veteran's in-service treatment from January 1976 for complaints of left sided back pain and the diagnosis of a pulled muscle.  She also indicated that there was "no evidence of lower back abnormalities with 1976 [discharge] physical" and further noted the Veteran's back injury from 1998.

As to the etiology of the Veteran's current back disability, the VA examiner opined that the "currently diagnosed back disability is less likely as not (less than 50/50 probability) caused by or a result of military service."  She further explained that this medical conclusion was based on her clinical experience and the Veteran's history.  Particularly, the VA examiner highlighted that there was "no evidence of chronic lower back condition while on active duty, no evidence of treatment documentation for a compensable lower back condition within [one] year of discharge, [and] first treatment for a low back condition was in 1998 (20+ years after active duty period) associated with [on the job injury]."  She also noted the Veteran's own reported history during the March 1999 examination following his October 1998 injury, which revealed that he had no back problems or symptoms prior to his October 1998 injury.

This medical opinion is found to be highly probative evidence against the Veteran's claim for service connection for a back disability.  The VA examiner provided a detailed explanation, which was clearly based on a review of the Veteran's relevant history.

In a letter dated January 2007, the Veteran's treating chiropractor, "D.D.," opined that after examining the Veteran and reviewing his chart, the Veteran's condition was chronic in nature.  Additionally, D.D. stated, "[i]t is also my opinion that it is most probably related to his condition dating back to 1975.  The areas of complaint and objective findings are the same as they were in 1975."

This evidence appears to be favorable to the Veteran's claim as it suggests a relationship between his current back condition and his in-service treatment.

In April 2011, the Veteran was afforded another VA examination of his back.  Again, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner thereafter opined that "the notes of 1992 and the profile issued in the military were not related to a back problem."  

In this case, the record contains two medical opinions (one unfavorable and one favorable), which address whether the Veteran's current back disability is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds that the March 2009 VA examiner's opinion is more probative than the Veteran's private chiropractor, D.D.'s opinion for several reasons.  First, there is no indication that D.D. reviewed the Veteran's claims file.  While there is no regulatory or statutory requirement for review of the claims file, 38 C.F.R. § 4.1 does require that each disability be reviewed in relation to its history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  While D.D. references the Veteran's back injury from service (and while also inaccurately stating that the in-service condition was from 1975, and not 1976 as noted in the service treatment report), there is no indication that D.D. had knowledge of the Veteran's medical reports at separation from active service, which revealed a normal clinical evaluation of his spine.  Furthermore, there is no indication that D.D. had knowledge of the Veteran's 1998 injury to his back while at work.  Significantly, D.D. provided a limited rationale for his opinion and merely cited that the Veteran's current complaints and objective findings are the same as they were in service to conclude that the current back condition is related to his one-time service treatment report of a back injury.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In contrast, the March 2009 VA examiner indicated her review of the claims file in its entirety, including the Veteran's service treatment reports and the October 1998 back injury.  Thus, the basis of the VA examiner's opinion covers a much broader scope with the Veteran's entire medical history in consideration.  In addition, the VA examiner provided a detailed rationale of her medical conclusion, specifically citing to the relevant medical evidence of record, including the Veteran's own statements.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As such, given that the VA examiner had a more comprehensive history of the Veteran's back disability as opposed to D.D., who only had limited records as reference, and given the detailed rationale of the VA examiner's opinion, the Board finds the opinion of March 2009 VA examiner to be more probative.  Id.

Taking into consideration the VA examiner's opinion, service treatment records, and post-service medical records, service connection for a back disability is not warranted.  The evidence against this claim outweighs the evidence in support of this claim, including the contentions of the Veteran.

The Board notes the lay statements and testimony provided by the Veteran, particularly during the hearing in January 2007.  He has consistently contended that his back disability is related to his active service.  However, laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his back disability and his active service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

In short, based on the above, the in-service and post-service medical evidence, to include the medical opinion of the March 2009 VA examiner (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current back disability is related to his service.

Of significance, the Board notes that the Veteran is competent to state that he has had pain and problems with his back being "locked up" since his discharge from service nearly three decades ago, an assertion he made during the January 2007 hearing; this is not in dispute.  See hearing transcript at 4; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  However, the positive evidence (his statements) must be weighed against the evidence unfavorable to his claim (the service treatment records, the post-service treatment records indicating a back injury in October 1998, and the VA medical opinion), all of which provide highly probative evidence against these claims, indicating a problem that began years after service with no connection to service.  

Although the Veteran may be competent to make these assertions regarding pain and a locked up feeling in his back, the fact that he failed to note this problem until years after service and only after his October 1998 back injury (over 20 years after discharge) provides highly probative evidence against his claims.  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Critically, it also calls into question the Veteran's credibility with respect to his allegations that he has had such pathology since service.  The Board finds that the lack of objective documentation of these alleged complaints upon separation coupled with the lack of complaints of problems in the back for over two decades thereafter, serves to impeach the Veteran's credibility with respect to these recollections of experiencing symptoms of pain and locking up of his back in service and since service.  

In addition, as mentioned above, the Veteran provided a history of his back pain symptoms during a March 1999 examination following his October 1998 back injury.  He indicated "he had not experienced prior symptoms similar to his current complaints, and was symptom free at the time of the aforementioned accident/onset of October 28, 1998."  The Veteran's own statement from March 1999 directly contradicts his current assertion that he has had back problems since service.

Similarly, during the January 2007 hearing, when asked by his representative why he believed his current back condition is related to his military service, the Veteran testified that "[a]s far as I can remember that's the only time that I had a back injury...And that's the only time I can remember that I had a back injury, that I injured anything on my back, lifting those boxes at the (inaudible) in Coleman Barracks."  Hearing transcript at 5.  However, the Veteran then immediately admitted that he had another back injury in 1998 when he slipped down the stairs.  Id. at 5.  The Veteran's own statements, particularly his testimony during the hearing, are contradictory and only serve to further impeach his credibility.

In short, the contemporaneous in-service record showing a one-time complaint of back pain and a diagnosis of a pulled muscle and a normal evaluation of the spine upon separation from service, the lack of the reporting of post-service pathology of a back disability until an October 1998 back injury (over two decades after discharge), the Veteran's own statements during a March 1999 examination and during the January 2007 hearing, and the VA medical opinion against the Veteran's claims, all clearly outweigh the Veteran's often contradictory recollection of events regarding continuity of symptomatology and a nexus between his current back disability and his military service.  See Maxson, supra; Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Lastly, as to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record is negative for the Veteran having compensable arthritis in the back within one year of service separation.  Accordingly, entitlement to service connection for a back disability must also be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Hence, the preponderance of the evidence of record is against a grant of service connection for a back disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Psychiatric Disorder

A March 1976 physical profile noted that there was evidence of emotional and attitudinal problems, which may compromise the Veteran's judgment and reliability in service.  Significantly, however, there was no diagnosis of a psychiatric disorder, including a dysthymic disorder, at that time and the report itself indicated that the condition was temporary and not expected to exceed 90 days.  The Veteran was given 60 days of limited duty and the limited duty status was automatically cancelled after that time.

In the separation report of medical examination from April 1976, the Veteran had normal clinical evaluations of all his systems, including his psychiatric evaluation which did not specify any personality deviation.  However, in an associated report of medical history, the Veteran reported that he had or has had depression or excessive worry.

Post-service, the Veteran's earliest treatment of a psychiatric disorder (i.e., depression) is reflected in a private treatment report, dated June 1992.  An August 2008 VA psychiatric examination revealed a diagnosis of dysthymic disorder.  This treatment and diagnosis of depression and dysthymic disorder come approximately 16 years and 32 years after separation from active service, respectively.  This long lapse of time is strong evidence against a finding that any acquired psychiatric disorder, to include dysthymic disorder and depression, had its onset during service or is related to his service.  See Maxson, supra.

In April 2011, the Veteran underwent a VA psychiatric examination.  At that time, he was diagnosed with depressive disorder, not otherwise specified.  The VA examiner noted his review of the claims file, specifically including the Veteran's March 1976 physical profile record, his separation examination and the Veteran's self-reported history of depression or excessive worry, his first treatment of depression in June 1992, and his continued psychiatric treatment since that time.

Based on this evidence, the VA examiner opined that "[i]t is not as least as likely as not that the dysthymic disorder diagnosed by the August 2008 VA examiner or any other current psychiatric disorder was caused or aggravated by the veteran's military service."  He also concluded that there was insufficient evidence demonstrating that there was a dysthymic disorder or any other current psychiatric disorder which manifested to a compensable degree within one year after discharge from service.

The VA examiner explained that the Veteran had other stress factors which were unrelated to service and served as the basis for his negative medical opinion.  Specifically, the examiner referenced the August 2008 VA examination when the Veteran was diagnosed with dysthymic disorder, early onset and rule out PTSD from childhood trauma.  He stated that this diagnosis suggested that the Veteran's psychiatric disability was related to factors other than military service.  In particular, the VA examiner noted the Veteran's father and mother were verbally and emotional abusive.  In addition, the VA examiner indicated that the service treatment records are inadequate to determine the cause of the depression indicated by the Veteran at that time.  In short, the examiner concluded that the Veteran's psychiatric disabilities were not caused or aggravated by service.

This medical opinion is found to be highly probative evidence against the Veteran's claim for service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression, as it not only fails to establish the requisite nexus between the claimed disability and his service, it contradicts that relationship.  The VA examiner provided a detailed explanation of his medical conclusion, which was clearly based on a review of the Veteran's entire history.

As discussed above, the Veteran has not demonstrated medical expertise and his lay contentions regarding a relationship between his current psychiatric disability and his service are not competent medical evidence of the cause of the claimed disability.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regardless, the Veteran's lay statements are outweighed by the VA examiner's medical opinion.  See Black, supra.  In short, based on the above, the in-service and post-service medical evidence, to include the medical opinion of the VA examiner (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current psychiatric disability is related to his service.  

Likewise, the Board also finds more compelling the service treatment records and post-service treatment records, including the normal separation examination, which are negative for complaints and/or treatment for or a diagnosis of a psychiatric disorder while on active duty and for at least 16 years post-service than any lay claims found in the record regarding continuity of symptomatology (i.e., the claimant having symptoms off and/or a diagnosis of a psychiatric disorder while on active duty and since that time).  See Maxson, supra; Forshey, supra.  

Lastly, as to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record is negative for the Veteran having a compensable psychoses within one year of service separation.  Accordingly, entitlement to service connection for a psychiatric disorder, to include dysthymic disorder and depression, must also be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Hence, the preponderance of the evidence of record is against a grant of service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2002, March 2007, and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, while the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the June 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statement of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for service connection.  The Veteran was assisted at the hearing by his accredited representative.  Specifically, the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and, in substantial compliance with the March 2007 remand directions, his post-service records from the Big Spring VA Medical Center, his Worker's Compensation Commission records, and his records from the Midland Independent School District.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to the psychiatric disorder, the Board finds that the April 2011 VA psychiatric examination is both adequate to adjudicate the claim and substantially complies with the March 2007 and April 2010 remand directions because after a review of the record on appeal and an examination of the claimant the examiner provided an opinion as to the origins or etiology of the claimant's psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Stegall, supra; D'Aries, supra.

As to the back disorder, the Board also finds that the May 2010 VA back examination is both adequate to adjudicate the claim and substantially complies with the March 2007 remand directions because after a review of the record on appeal and an examination of the claimant the examiner provided an opinion as to the origins or etiology of the claimant's back disorder.  Id.

Importantly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Parenthetically, the Board notes that the Veteran requested an amendment to his medical records from the VA Medical Center (VAMC) in Big Spring, Texas as he claimed that some psychiatric notes from his treating physician were inaccurate.  Upon a clinical review of his medical records, the Medical Center Director of the VAMC in Big Spring denied the Veteran's request for amendment of his records as they were determined to be accurate in their current form.  The Veteran was informed of his appellate rights, however, to date, there have been no further submissions regarding this matter.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


